In a proceeding pursuant to CPLR article 78 to compel respondents to apply 247 days of jail-time credit towards an Orange County sentence, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated June 19, 1975, which dismissed the petition. Judgment affirmed, without costs or disbursements. On the facts of this case, the computation of jail time was correctly calculated in accordance with section 70.30 of the Penal Law (see Matter of Collins v Vincent, 50 AD2d 886). Martuscello, Acting P. J., Rabin, Shapiro, Titone and Hawkins, JJ., concur.